Citation Nr: 1546518	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of medical treatment provided by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to March 1946; he died in October 1999.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin that, following the submission of additional evidence, confirmed and continued an April 2012 denial of the claim on appeal. 

The appellant's November 1999 claim of entitlement to service connection for the cause of the Veteran's death (which was previously adjudicated) included a request for non-service-connected (NSC) death pension.  In addition, the Veteran completed the income portion of VA Form 21-534, which is applicable for NSC death pension (and not for claims of service connection for cause of death.)  The claim of entitlement to NSC death pension remains unadjudicated by the Agency of Original Jurisdiction (AOJ).  (See December 1999 rating decision and notification letter).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died in October 1999; a death certificate lists congestive heart failure (CHF) due to coronary artery disease (CAD) as the cause of death. 
 
2.  The Veteran's death was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment; nor was it the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the claim being decided herein.

VA notified the appellant in February 2012 of the information and evidence needed to substantiate and complete a claim for compensation under 38 U.S.C.A. § 1151, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The February 2012 letter also notified the appellant that she needed to submit evidence that shows that the VA hospitalization or treatment in question not only resulted in death, but that the proximate cause of such death was carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the VA's part in furnishing such treatment, or that the proximate cause of the death was an event that was not reasonably foreseeable.  She was also asked to provide any other pertinent documents, or to authorize VA to obtain them, and was notified what the evidence must show, in clearly identified enumerated elements, to substantiate her claim. 

The Board acknowledges that the February 2012 letter did not contain notice compliant with the standard described in Hupp v. Nicholson, 21 Vet. App. 342, 348-49 (2007), related to cause of death claims.  However, in this particular case, the appellant has already extensively litigated the matter of service connection for cause of death based on service-connected disability, to include appeals to the United States Courts of Appeals for Veterans Claims and the Federal Circuit, as well as a subsequent adjudication (including appeal to the Board) of her request to reopen that claim.  The Board finds that, under the circumstances present here, the appellant has actual knowledge of the DIC matters addressed in Hupp.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  Consequently, the Board finds that any notice errors under Hupp are harmless, (see Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009)), and that remand for additional notice is unnecessary and doing so would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran, see Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA previously obtained records of treatment identified by the appellant, including VA treatment records (including hospital and nursing facility records) and private treatment records, in conjunction with her previously litigated claim of service connection for the Veteran's cause of death.  The Veteran's death certificate is of record.  The appellant has not identified any additional records that could be used to support her claim.  

In a claim for benefits under 38 U.S.C.A. § 1151, a VA medical examination must be provided when the evidence of record indicates a causal connection between a current disability and VA treatment.  Trafter v. Shinseki, 26 Vet. App. 267, 277 (2013) (applying 38 U.S.C.A. § 5103A(d)(2) to 38 U.S.C.A. § 1151 claims).  In April 2012 and January 2014, VA nexus opinions were obtained with respect to the appellant's assertion that the Veteran's death resulted from the care provided at North Chicago VA Medical Center (VAMC), to include concurrent use of Coumadin and aspirin.  The Board finds that the VA opinions obtained in this case, taken together, are adequate, as the opinions are predicated on an a review of the claims file and (in the case of the January 2014 opinion) include a rationale for the opinion provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in greater detail below, the record contradicts the appellant's assertion that the Veteran's death resulted from allergic reaction or infection or that delay in transferring the Veteran from a VA nursing home to a VA hospital resulted in his inability to receive a blood transfusion; consequently, the Board finds that a nexus opinion on those theories of entitlement is not required.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of death of the Veteran and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014); see also Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013) ("Section 1151 thus contains two causation elements - a veteran's disability must not only be 'caused by' the hospital care or medical treatment he received from the VA, but also must be "proximately caused" by the VA's 'fault' or an unforeseen 'event.'").

In determining whether additional disability exists, the Board will compare a veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based with his physical condition subsequent thereto.  With regard to medical or surgical treatment, a veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.361(c)(2) (2015).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2015).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2015).

The appellant contends that she is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  Specifically, she asserts that the Veteran's treatment at North Chicago VAMC in 1999 was negligent because:  (1) the Veteran received aspirin and Coumadin concurrently, causing him to bleed to death (see, e.g., September 2011 claim, May 2012 statement (noting that treatment was given at North Chicago VAMC) and May 2013 statement); (2) the Veteran incurred an allergic reaction or infection related to his catheter, as evidenced by swelling of the genitals (see, e.g., February and March 2012 statements); and (3) the Veteran was unable to receive a life-saving blood transfusion due to delay in transferring the Veteran from the VA care facility to the VA hospital (see, e.g., March 2014 substantive appeal and March 2015 IHP).  

Before the matters of negligence, informed consent, or foreseeability are discussed in this case, the Board must first determine whether the evidence shows that the Veteran's death was proximately caused by VA treatment.  As noted above, in order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the Veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  If the Veteran's death was not proximately caused by VA treatment, the appellant's § 1151 claim for DIC benefits must fail.

June 1999 VA treatment records indicate that the Veteran was receiving periodic in-home nursing care at his residence.  That month, he was transported by ambulance to North Chicago VAMC and admitted for inpatient treatment due to an exacerbation of his CHF, manifested by increased leg swelling and shortness of breath.  His active medical history upon admission included: Alzheimer's disease, dementia, a 10-year history of CHF, atrial flutter, chronic obstructive pulmonary disease (COPD), type 2 diabetes mellitus, cardiac pacemaker, glaucoma, chronic renal failure (CRF), peripheral vascular disease, and benign prostatic hypertrophy (BPH).  It was noted that he had coronary artery bypass graft (CABG) surgery 10 years prior.   His medications included aspirin, and he was not on Coumadin because of frequent falls.  He had 3+ pitting edema of the lower legs and feet.  The plan was to treat the CHF exacerbation with IV diuretics.  

The day after admission, the Veteran's cardiac condition and pitting edema had improved.   The Chaplain visited and noted that the Veteran was a Jehovah's Witness.  During June hospitalization, treatment provided for the Veteran's CHF led to a worsening of his CRF; additional treatment for the CRF was provided.  A treatment note indicates that the appropriate treatment for CRF (giving fluids for dehydration) made the Veteran's CHF worse, but withholding fluid to treat the CHF made the CRF worse.  The Veteran was treated for acute pre-renal failure.  The Veteran was also treated with antibiotics for a urinary tract infection (UTI).  

During his inpatient admission, the Veteran developed severe swelling of the penis and scrotum, initially through to be possibly an infection (angioedema) or urologic problem.  He was seen by urology, and the condition was determined to be related to his generalized edema/anasarca.  

In July 1999, the Veteran was transferred from VA inpatient hospital care to VA nursing home care.  While under VA nursing home care, continued swelling of the penis and lower extremities was noted and attributed to CHF, and the Veteran was monitored for signs of infection.  During that month, the Veteran was readmitted to VA hospital care for decreased renal functioning, clinically assessed as compatible with worsening CHF (and not vascular disease of the kidney.)  On readmission, scrotal swelling was noted to be secondary to CHF and low albumin.  Aspirin was discontinued due to increased creatine levels.  

During this admission, the Veteran was again treated for UTI and continued to be treated for generalized edema, including that of the genitalia (which caused pain and discomfort).  Over the course of treatment, his genitalia swelling reduced, until his penis and scrotum were back to normal size.  However, treatment records also indicated that the Veteran was in the terminal phase of multifactorial CHF, with his prognosis was assessed as "dismal."  That same month, he was transferred back to VA nursing home care.  

On July 1999 readmission to VA nursing home care, the Veteran was not taking aspirin or Coumadin, and no edema was noted.  In August 1999, swelling of the lower extremities was noted when the Veteran spent long hours in his wheel chair, but no genital swelling was noted.  However, in September 1999, he was seen by urology for severe phimosis and edema of the penis; a catheter was placed.  Later, the Veteran accidentally removed his catheter, and some blood was noted.  

In September 1999, the Veteran was readmitted to hospital care for worsening shortness of breath and edema.  He began treatment with both aspirin and Coumadin.  No infection was noted on admission, but a nursing note from the date of admission indicates the presence of blood in the urine.  A nursing note from the next day indicates that the Veteran had bleeding due to phimosis, which was currently resolved; his urine was documented to be clear.

Treatment records throughout this admission note continuing problems with severe CHF, edema, Alzheimer's dementia, atrial flutter, diabetes mellitus, COPD, peripheral vascular disease, CRF, deafness, BPH, phimosis, status post pacemaker implantation and status post CABG.  There was no indication of bleeding or allergic reaction.  A treatment note from September 24 notes light yellow urine with sediment, but no infection was diagnosed.  His genitalia continued to be swollen.

When the Veteran's condition stabilized, he was transferred out of the intensive care unit (ICU).  On admission to the floor, the treatment provider noted the appellant's statement that she is a Jehovah's Witness and that the Veteran did not want any blood transfusions.  The treatment provider also noted the appellant's assertion that there was blood in the Veteran's catheter bag for two weeks prior to his admission to the ICU.  A comprehensive medical history and evaluation was conducted.  Marked scrotal and penile edema was observed.  No infection or allergic reaction was noted.  Medications included aspirin and Coumadin (warfarin).  A urine specimen was taken.

The Veteran's renal function continued to deteriorate, and he was transferred back to the ICU.  Marked scrotal and penile edema continued, and was noted to be continuous with lower extremity edema.  A subsequent note from that day documented the Veteran's recent treatment for CHF exacerbation and decreasing renal function and indicated that his prognosis was "dismal."  Later that day, his urine output was noted to be dirty due to local trauma as a result of the catheter and additional urine analysis was ordered.  It was again noted that the Veteran did not want blood transfusions due to his religious beliefs.  

During the course of this admission, the Veteran's cardiac function was noted to be severely advanced with minimal chance of improvement.  His overall condition continued as noted above, with some improvement in urine output.  Penile bleeding was noted after the Veteran pulled out his catheter.  He was started on an antibiotic for his UTI.  His decline in renal function was assessed as most likely related to his poor cardiac function.  As treatment progressed, his prognosis was noted to be worse.  Use of aspirin was discontinued, due to risk of bleeding.  (No bleeding was noted.)  Eventually, Coumadin was discontinued.  (See October 1999 hospitalization summary).  The Veteran's condition continued to worsen until his death in October 1999.  

An autopsy (with special examination for penis and testicles) was performed in October 1999.  The final anatomic diagnoses included: CHF secondary to CAD, atherosclerosis of the aorta and major branches, pulmonary congestion and moderate bilateral edema, mild to moderate pleural adhesions secondary to previous surgery, moderate bilateral nephrosclerosis, bilateral pyelonephritis, BPH, moderate scrotal edema and hydrocele secondary to CHF, liver congestion secondary to CHF, status post cholecystectomy, serosanguineous ascites, and serosanguineous pleural effusion.  Examination of the body revealed, inter alia, almost complete occlusion of the coronary artery ostia, and enlarged penis/scrotum (secondary to edema).  Microscopic examination or bladder tissue revealed chronic cystitis, consistent with cystitis cystica. 

The autopsy report noted "severe coronary artery disease affecting all three branches including the bypass with up to 90% occlusion and super imposed thrombosis."  The examiner noted that there was no sign of acute myocardial infarction (MI), but that such was the most likely cause of death, and that an acute MI a few hours prior to death would not be noticeable on examination.  The examiner noted that the physical findings were consisted with a history of atherosclerosis, chronic hypertension, and profound CAD, and stated that the edema shown was consistent with CHF and acute renal failure.  The examiner summarized her findings as revealing irreversible CHF, CAD as the cause of death, and hypotension secondary to acute heart pump failure as the mode of death.  The examiner did not indicate that the Veteran's death was related to infection, allergic reaction, bleeding, or the failure to provide a timely blood transfusion.

VA obtained an initial medical nexus opinion in April 2012.  The examiner opined that the care given at North Chicago VAMX "was entirely proper" with "no evidence of lack of judgement, negligence, lack of skill, carelessness or similar instance of fault."  

Following additional statements from the appellant (articulating her belief that the Veteran's death was caused by the concurrent use of both aspirin and Coumadin to treat the Veteran), VA obtained an additional medical nexus opinion in January 2014.  The examiner reviewed the claims file, including detailed records from North Chicago VAMC, and summarized the Veteran's course of treatment, consistent with the history noted above.  With respect to the appellant's specific contention that treatment with aspirin and Coumadin, currently, was improper, the examiner responded that such treatment is common for the medical conditions from which the Veteran suffered, and that there was no medical evidence that the medications were misused, over prescribed, or caused internal bleeding.  The examiner noted that the medications were discontinued during the July 1999 hospitalization, with subsequent testing showing normal coagulation parameters.  The examiner concluded that, the use of aspirin and Coumadin did not cause or aggravate beyond the natural progression the Veteran's coronary artery disease, explaining that the medications do not cause the swelling/edema noted by the Veteran.  The examiner further stated that he saw "absolutely no evidence of any malpractice on [the] part of any of [the Veteran's] caregivers" and that there was no evidence that the Veteran's coronary artery disease or death (a) was caused or became worse as a result of VA treatment, (b) resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel, (c) resulted from an event that could not have been reasonably foreseen by a reasonable healthcare provider, or (d) was caused by failure on the part of VA to timely diagnose or properly treat the Veteran's disabilities.    The examiner opined that the Veteran "died of the natural progression of his severe and multiple terminal medical illnesses with no fault of his treating medical providers."

The April 2012 and January 2014 VA examiners thoroughly reviewed the claims file and based their medical opinions on such review.  Additionally, the January 2014 VA examiner summarized the Veteran's medical treatment, considered the appellant's specific contentions regarding the use of aspirin and Coumadin to treat the Veteran's medical conditions (and provided a rationale for his opinion on that matter), explained that the medications the Veteran was taking do not cause the symptoms observed, and opined that the Veteran's death was due to natural causes (i.e., not VA treatment.)  The VA medical opinions are consisted with the medical evidence of record, to include treatment records, the autopsy report, and the death certificate.  In addition, there is no contrary medical opinion of record.  Consequently, the Board finds that the VA medical opinions are probative evidence against the appellant's claim.  

The Board acknowledges the appellant's lay contentions that the Veteran's death was the result of VA medical care.  However, while the appellant is competent to describe observable symptomatology and the sequences of certain events, she has not demonstrated that she has the training or expertise necessary to medically associate the Veteran's death with his VA hospital treatment.  See 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

With respect to the appellant's contention that treating the Veteran with aspirin and Coumadin, simultaneously, was improper and resulted in bleeding that caused the Veteran's death, the record confirms that the Veteran took Coumadin and aspirin concurrently, as prescribed by VA, during his September-October 1999 inpatient admission and that there was significant swelling of his penis and scrotum, on and off, throughout his VA hospital and nursing home treatment beginning in June 1999.  However, the abundant medical evidence of record does not support her contention that the Veteran bled to death or that the medication was prescribed improperly.  (See May 2012 statement and March 2014 substantive appeal.)  

The Veteran's edema was clinically associated with his CHF.  There is no medical evidence of internal bleeding (limited, incidental bleeding was related to catheter use, phimosis, and UTI), and the autopsy report is negative for any evidence of bleeding as the cause of death.  The January 2014 VA examiner explained that use of Coumadin and aspirin, together, was clinically appropriate treatment for the Veteran's medical conditions that did not negatively affect his coronary artery disease (which caused his CHF and, ultimately, his death) or cause the edema observed.  While the appellant may believe that the genital edema documented in medical records is evidence of internal bleeding, she is not competent to testify to such, and her belief is contradicted by the objective medical evidence of record.  Furthermore, to the extent that she associates the Veteran's genital edema with the concurrent use of aspirin and Coumadin, the Board notes that those medications were not used concurrently until the Veteran's final hospitalization in September 1999, well after the genital edema began.  (Coumadin was previously contraindicated due to risk of fall.)  Consequently, the Board finds that the appellant's assertions regarding the use of aspirin and Coumadin or that the Veteran bled to death are contradicted by the medical evidence of record, which is competent evidence weighing against her claim.  

The Board also acknowledges the appellant's contention that the Veteran's death was related to infection or allergic reaction related to his catheter.  The Board first notes that there is no medical evidence of any allergic reaction and that the appellant, as a lay person without particular medical expertise, is not competent to opine as to such.  (While allergic reaction was suspected at one point, it was, upon review by urology, shown to be related to the Veteran's generalized edema.)  With respect to infection, the record does indicate that the Veteran was treated for UTIs.  However, there is no indication that a UTI played any part in the Veteran's death, which, as discussed in detail above, was attributed to CHF/CAD.  The autopsy report is silent for any indication that the Veteran's death was related to UTI.  To the extent that the appellant asserts that the Veteran's penile swelling was the result of allergic reactions or infections, see May 2012 statement, the Board notes that the medical evidence is clear that the edema was related to the Veteran's CHF and CRF.  Consequently, the Board finds that the appellant's assertion that the Veteran's death was related to allergic reaction or infection due to catheter use is contradicted by the medical evidence of record, which is competent evidence weighing against her claim.  

Finally, the Board acknowledges the appellant's contention that delay in transferring the Veteran from the nursing care facility to the hospital (in September 1999) prevented him from obtaining a life-saving blood transfusion.  While there is no evidence in the medical record that the Veteran's transfer was delayed, or that a blood transfusion was indicated as appropriate treatment, the Veteran is competent to report, as in her October 2013 notice of disagreement, that she was told of such necessity by a doctor.  However, her statements that a necessary blood transfusion was unavailable due to a delayed transfer are contradicted by the contemporaneous medical record, which documents her statements that the Veteran did not want a blood transfusion due to their religious beliefs.  Thus, the Board finds that, even if a blood transfusion was warranted (and the record does not support such contention), it was not provided in respect of the Veteran's and appellant's religious convictions, not as a result of fault on the part of VA.  Consequently, any failure to provide such treatment would be at the Veteran's/appellant's request, and not evidence supporting a claim of entitlement to benefits under 38 U.S.C.A. § 1151.

The competent (medical) evidence of record does not support the appellant's contention that the Veteran's death resulted from VA care.  The Board has considered her contentions regarding the Veteran's death, but such contentions are contradicted by the medical evidence of record, and her lay testimony is not competent medical evidence (i.e., it is not probative) in support of her claim.  In the absence of competent/probative evidence that the Veteran's death resulted from VA medical care, no VA compensation may be paid.  See 38 U.S.C.A. § 1151. 

In the absence of death proximately caused by VA medical treatment, the matter of alleged VA negligence is not reached.  Similarly, in the absence of death due to VA medical treatment, the matters of (un)foreseeability, or whether the appellant provided informed consent for treatment also need not be discussed.  See 38 U.S.C.A. § 1151.

In sum, the preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of medical treatment provided by the Department of Veterans Affairs is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


